Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 04, 2014

The Court of Appeals hereby passes the following order:

A14A2327. THE STATE v. JEFFERY PAUL HUDSON et al.

      The State seeks to appeal an order dismissing its motion to recuse the judge
assigned to its prosecution of Jeffery Paul Hudson and Howard Lee O’Neal. OCGA
§ 5-7-1 (a) (9) gives the State the right to appeal “[f]rom an order, decision, or
judgment denying a motion by the state to recuse or disqualify a judge made and ruled
upon prior to the defendant being put in jeopardy[.]” But an appeal from such an
order may only be taken by application for interlocutory appeal. See OCGA § 5-7-2;
State v. Ware, 282 Ga. 676 (653 SE2d 21) (2007). Because the State failed to follow
the required appellate procedure, this direct appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                        09/04/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.